ORDER ON MANDATE
PER CURIAM.
WHEREAS, , the judgment of this court was entered on March 26, 1974 (294 So.2d 33) affirming as modified the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
*346WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 7, 1976 (330 So.2d 458) and mandate now lodged in this court reversed the portion of this court’s judgment striking the imposition of probation by the trial court and remanded the cause with directions;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on May 20, 1974 is withdrawn, the portion of this court’s opinion which modified the judgment and sentence is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence appealed herein is affirmed in all respects. Costs allowed shall be taxed in the trial court (Rule 3.16 b, F.A.R.).